Title: To George Washington from Brigadier General Charles Scott, 25 October 1778
From: Scott, Charles
To: Washington, George


          
            Sir
            Near Bedford [N.Y.] October 25th 1778
          
          Inclosd Your Excellency will receive Some Intelligence from Long Island by Lieut. Pine of Colo. Grayhams Regiment, who has been on the Island To fix a Train for Intelligence. also an Acct from A Deserter whom Seems to be a Very intelligent person these Accounts came to me last night, but as I hourly Expected Some more particular Accounts from York Other ways, I have Delay’d Sending them off Several Hours, Being oblig’d to forward a letter to genl Green I was determind to wait no longer for an oncertainty.
          Majr Lee returnd the Night before Last from the lines, but Has not been able to make any Discoverys of Consequince. he Sets out again tomorrow. I am Your Excellencys Obt Servant
          
            Chs Scott
          
        